UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

STATE OF ALASKA,                                   )
                                                   )
             Plaintiff,                            )
                                                   )
                    and                            )
                                                   )
ALASKA FOREST ASSOCIATION, et al.                  )
                                                   )
             Intervenor-Plaintiffs,                )
                                                   )
                    v.                             )   Civil Case No. 11-1122 (RJL)
                                                   )
UNITED STATES DEPARTMENT OF                        )
AGRICULTURE, et al.,                               )
                                                   )
             Defendants                            )
                                                   )
                   and                             )
                                                   )
  SOUTHEAST ALASKA CONSERVATION                    )
. COUNCIL, et al.,                                 )
                                                   )
             Intervenor-Defendants.                )


                                        ORDER
                                      s+-
                            (March'21 , 2013) [Dkts. ##45, 46]
                                                                         ~~
      For the reasons set forth in the Memorandum Opinion entered this~ day of

March 2013, it is hereby

      ORDERED that the federal defendants' Motion to Dismiss [Dkt. #45] is

GRANTED; and it is further


                                            1
    ORDERED that the intervenor defendants' Motion to Dismiss [Dkt. #46] is

DENIED as MOOT.

    ORDERED that the above-captioned case is DISMISSED with prejudice.


    SO ORDERED.




                                       2